UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:September 30, 2012 Date of reporting period:September 30, 2012 Item 1. Reports to Stockholders. Alpha Defensive Growth Fund Class I ACDEX Alpha Opportunistic Growth Fund Class I ACOPX ANNUAL REPORT September 30, 2012 To the shareholders of the Alpha Defensive Growth Fund: Thank you for your support of the Alpha Capital Funds.Alpha Capital has been managing multi-manager, daily-liquid alternative investment strategies for over three years in separate account structures.In order for a broader audience to be able to access Alpha Capital’s unique investment strategies, we launched the Alpha Defensive Growth Fund (ACDEX) on January 31, 2011 with $5 million of seed capital.We are pleased to report that the mutual fund currently has net assets of $15.9 million as of September 30, 2012.The Fund’s investment objective is to achieve capital preservation.In pursuing its objective, the Fund looks to emphasize absolute (positive) returns and low volatility across all market cycles. Performance The Fund posted a gain of 7.13% net of fees from October 1, 2011 to September 30, 2012.This performance outpaced the HFRI Fund of Funds Composite benchmark, which returned 2.89% over the period.We are very pleased with the Fund’s performance in both absolute and relative terms.Please see the table below for additional results compared to broad market indices: Average Annual Total Returns as of 9/30/12 Inception (1/31/11) to YTD 1 Year 9/30/2012 Alpha Defensive Growth Fund (ACDEX) 5.22% 7.13% 3.48% Barclays Aggregate Bond Index 3.99% 5.16% 7.06% HFRI Fund of Funds Composite Index 3.38% 2.89% -1.62% Net Expense Ratio:2.14%^Gross Expense Ratio:4.35% ^The advisor has contractually agreed to waive fees through January 28, 2013. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-925-7422. 3 Performance Attribution and Portfolio Changes There were several fund changes during the fiscal year, although the risk profile of the Fund remained fairly constant for the period.From an allocation standpoint, we added exposure to Treasury inflation-protected securities (TIPS) through the PIMCO Real Return Fund.We removed exposure to high yield (Hotchkis & Wiley High Yield Fund), dedicated residential mortgage backed securities (RMBS) (DoubleLine Total Return Bond Fund), and hedge fund replication (ASG Diversified Strategies Fund).We plan to reallocate to high yield when spreads look more attractive, and we have maintained an allocation to RMBS through the RiverNorth/DoubleLine Strategic Income Fund. Alpha Capital began the fiscal year with an investment in a global macro strategy through the Eaton Vance Global Macro Absolute Return Fund.We terminated the strategy in November due to capacity concerns and disappointing returns and chose a bearish global macro fund, the Evercore Wealth Management Macro Opportunities Fund, as a replacement.The Evercore fund had a maximum drawdown of greater than 20%, however, and was eliminated from the Fund in May of 2012.We currently do not have an allocation to global macro, as the strategy has difficulty adding value in the current market environment. As the liquid alternative space grows, Alpha Capital continues to find attractive new options which fit well within our existing portfolio, and we therefore had some manager replacements occur as well.During the fiscal year, Alpha Capital replaced the Turner Spectrum Fund with a new mutual fund offering, the BlackRock Emerging Markets Long/Short Equity Fund.We believe the alpha potential is outstanding in emerging markets equity, so a long/short manager with close to market neutral exposure is ideal for the Defensive Growth strategy.To supplement our investment in the Arbitrage Fund, a pure merger arbitrage strategy, we added the AQR Diversified Arbitrage Fund.True to its name, AQR offers diversification in arbitrage strategies by using convertible arbitrage, merger arbitrage, and special situations.We also added Westwood Income Opportunity Fund, an income focused fund with the ability to move into sectors such as real estate investment trusts (REITs), master limited partnerships (MLPs), high yield bonds, and equities as opportunities arise.The Westwood Income Opportunity Fund has historically provided a good offset to Berwyn Income Fund; however, correlations between the two funds were higher than expected while Alpha Capital was invested.We chose to maintain our investment in the Westwood Income Opportunity Fund and therefore terminated the Berwyn Income Fund during the year. The underlying strategies that added most to performance for the year were credit-focused managers and gold.In particular, emerging markets debt, global bonds, non-agency mortgage securities, and closed-end fixed income arbitrage were the top 4 performers.This was particularly true in the third quarter of 2012, as higher yielding fixed income securities and gold posted strong returns.Given the 4-5% volatility target of the Fund, the bulk of the Fund’s underlying assets are in these types of strategies, and we were pleased with their performance over the time period.Our market neutral strategies and TIPS also had a positive impact on Fund performance over the trailing one-year period.The only two detractors from returns were a hedge fund replication fund (ASG Diversified Strategies Fund) which was terminated in April 2012 and a bearish global macro fund (Evercore Wealth Management Macro Opportunities Fund) terminated in May 2012. Capital Markets Review During the past year, the markets rotated between “risk-off” and “risk-on” environments.In the fourth quarter of 2011 and first quarter of 2012, the overall theme was “risk-on” as equity markets rallied sharply and lower quality bonds generated gains.Going into the fiscal year, Alpha Capital believed that capital would begin to be redeployed into other asset classes and out of U.S. Treasuries and U.S. dollars.This was seen in the fourth quarter of 2011 with equity markets rebounding off October lows.The Russell 2000® Index led the equity markets with an outstanding return of 15.47%, while the MSCI EAFE Index lagged broad equity markets with a 3.33% return.Global markets continued to rally through the start of 2012 on the reduced fears of systemic risk in Europe.The main factors were an extension of the European Central Bank’s LTRO (Long Term Refinancing Option) program and the austerity plan passed by Greek officials.Around the globe, the Bank of Japan also implemented a major quantitative easing program, while China cut bank reserve requirement rates and the U.S. Federal Reserve (Fed) purchased long-term Treasuries weekly. The second quarter of 2012 was characterized by “risk off,” as investors sought safe, yield-rich securities and U.S. Treasuries at the expense of higher beta stocks and non-U.S. equities.The S&P 500® Index dropped 2.75% and international markets fared worse, with the MSCI EAFE declining 7.13% and MSCI Emerging Markets down almost 9%.However, risky assets made a comeback in the third quarter in yet another “risk on” environment despite mixed economic results.Second quarter GDP growth was revised downward to 1.3% and unemployment remained high.However, the housing market was a bright spot as it continued to show signs of improvement and corporate profits increased.In this environment, large cap U.S. equities outperformed small cap, while international markets outperformed U.S. markets. The printing of money by central banks continued unabated in the second and third quarters of 2012.In the U.S., the Fed continued the second stage of Operation Twist, purchasing $100 billion of short dated bonds and issuing long dated bonds.The Fed also announced a new program, “Open Ended Quantitative Easing,” to buy $40 5 billion of mortgage-backed securities (MBS) each month for an unspecified period of time.European Central Bank President Draghi announced a program to purchase unlimited sovereign debt from troubled European countries such as Spain and Italy.Meanwhile, the Bank of Japan boosted its asset purchase plan to 80 trillion Yen during the third quarter. Outlook Looking forward into 2013, Alpha Capital has a neutral view of risk taking.Austerity plans around the globe are unpopular and unsustainable.With the looming fiscal cliff, there are many unanswered questions on the political landscape for the U.S. economy.Although central banks around the world have been attempting to print their way out of debt overhang and growth problems, this is unsustainable.We believe that global capital markets will continue to exhibit choppiness in terms of volatility.There are positive signs in Europe as the European Union continues to work through its issues slowly.However, there is a long way to go before the markets will consider Europe to be stable, and we expect that the European debt crisis will continue to impact world economies.In the U.S., many consider the run-up in asset prices to be unsustainable, with the S&P 500® Index up 30% in the past year.With the Fed determined to keep rates low for the foreseeable future, investors continue to deploy capital into fixed income, and the yield on the 10-year Treasury hit a record low of 1.4% on July 25, 2012.While fixed-income is working in the current environment, bond investors will likely face significant losses as interest rates rise.At Alpha Capital, we believe that prudent investors should be seeking out alternative investments before the bond markets start to decline. Philosophically, we continue to believe that a diversified portfolio of asset classes and strategies will enable the well-positioned investor to survive the ongoing bouts of market uncertainty and volatility that we are likely to see in the coming year.The Fund is constructed to give investors exposure to numerous asset classes and investment strategies, so that some managers will likely perform well to offset others who are not.Although a portfolio of 60% equities and 40% bonds has worked well recently, we firmly believe that this is unsustainable and that diversifying away from these two pillars is crucial.Currently, the Fund contains diversifiers such as arbitrage and market neutral strategies in addition to long-only and long-short credit strategies.We have been pleased with our performance over the past year and remain committed to the strategy of the Fund. Thank you for your continued confidence in Alpha Capital Funds Management. Regards, Bradley H. Alford, CFA Chief Investment Officer 6 Opinions expressed are subject to change at any time, are not guaranteed should not be considered investment advice. Mutual fund investing involves risk.Principal loss is possible.Because the Funds are “fund of funds”, an investor will indirectly bear the principal risks of the underlying funds.The Funds will bear its share of the fees and expenses of the underlying funds.Shareholders will pay higher expenses than would be the case if making direct investments in the underlying funds.Small-and medium-capitalization companies tend to have limited liquidity and greater price volatility than large capitalization companies.Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods.These risks are greater for emerging markets.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Investments in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities.Investments in asset backed securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments.The underlying funds may engage in short sales, which could result in such a fund’s investment performance suffering if it is required to close out a short position earlier than it had intended.Because the funds invest in ETFs, they are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares.Investments in closed-end funds may trade infrequently, with small volume, which may make it difficult to buy and sell shares and the value of funds may be discounted to the value of the underlying securities.The underlying funds may concentrate assets in fewer individual holdings and the volatility of these funds may be higher than more diversified funds.Investments in commodities-related businesses may be more volatile than investments in more traditional businesses based on demand and other factors.The underlying funds may invest in derivatives which involve special risks including correlation, counterparty, liquidity, operational, accounting and tax risks.These risks, in certain cases, may be greater than the risks presented by more traditional investments. Diversification does not assure a profit or protect against a loss in a declining market. References to other mutual funds should not to be interpreted as an offer of these securities. Correlation is a measure of the interdependence of two random variables. Alpha: Alpha measures risk-adjusted performance, factoring in the risk due to the specific security, rather than the overall market.A positive alpha of 1.0 means the fund has outperformed its benchmark index by 1%, adjusted for the risk taken (as measured by beta).Correspondingly, a similar negative alpha would indicate an underperformance of 1%, adjusted for risk. Beta: Beta is a quantitative measure of the volatility of a given stock, mutual fund or portfolio, relative to the overall market, usually the S&P 500.A beta of 1 indicates that the security’s price will move with the market.A beta of less than 1 means that the security will be less volatile than the market.A beta of greater than 1 indicates that the security’s price will be more volatile than the market. The Barclays Aggregate Bond Index is a broad based-benchmark that measures the investment grade, U.S. dollar-denominated, fixed rate taxable bond market, including Treasuries, government-related and corporate securities, MBS (agency fixed-rate and hybrid ARM pass-throughs), ABS and CMBS.The U.S. Aggregate Index was created in 1986, with index history backfilled to January 1, 1976. The HFRI Fund of Funds Composite Index is an equal-weighted index that includes both domestic and offshore fund of funds.Funds included in the index invest with multiple managers through funds or 7 managed accounts.The fund of funds manager has discretion in choosing which strategies to invest in for the portfolio.A manager may allocate funds to numerous managers within a single strategy, or with numerous managers in multiple strategies. The S&P 500® Index is a capitalization-weighted index of the prices of 500 large-cap common stocks actively traded in the United States.The stocks included in the S&P 500 are those of large publicly held companies that trade on either of the two largest American stock market exchanges; the New York Stock Exchange and the NASDAQ. The Russell 2000® Index is a capitalization-weighted index which is a subset of the Russell 3000 Index, representing approximately 2000 of the smallest securities based on a combination of their market cap and current index membership. The Morgan Stanley Capital International Europe, Australia, Far East Index (MSCI EAFE) is a capitalization weighted benchmark of foreign common stocks.The index is an aggregate of 21 individual country indices that collectively represent many of the major developed world markets. The Morgan Stanley Capital Emerging Markets Index is a capitalization weighted benchmark of foreign common stocks.The index is an aggregate of 21 individual country indices that collectively represent many of the major emerging markets countries. You cannot invest directly in an index. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security.Please refer to the Schedule of Investments for a complete list of holdings. Investment performance reflects fee waivers and in the absence of these waivers, returns would be lower. Must be preceded or accompanied by a prospectus. Quasar Distributors, LLC, Distributor. 8 To the shareholders of the Alpha Opportunistic Growth Fund: Thank you for your support of the Alpha Capital Funds.Alpha Capital has been managing multi-manager, daily-liquid alternative investment strategies for over three years in separate account structures.In order for a broader audience to be able to access Alpha Capital’s unique investment strategies, we launched the Alpha Opportunistic Growth Fund (ACOPX) on January 31, 2011 with $5 million of seed capital.We are pleased to report that the mutual fund currently has net assets of $11.8 million as of September 30, 2012.The objective of the Fund is to achieve long-term capital appreciation.In pursuing its objective, the Fund looks to emphasize risk-adjusted returns and lower volatility when compared to broad-based equity market indices. Performance The Fund posted a gain of 9.33% net of fees from October 1, 2011 to September 30, 2012.This performance outpaced the HFRI Fund of Funds Composite benchmark, which returned 2.89% over the period, but fell short of the S&P 500® Index, which returned 30.20%.We are very pleased with the Fund’s performance in both absolute and relative terms year-to-date in 2012, although as discussed in our last shareholder letter, we were disappointed with returns in 2011 which have affected the since inception track record of the mutual fund.Please see the table below for additional results compared to broad market indices: Average Annual Total Returns as of 9/30/12 Inception (1/31/11) to YTD 1 Year 9/30/2012 Alpha Opportunistic Growth Fund (ACOPX) 6.89% 9.33% 0.35% S&P 500® Index 16.44% 30.20% 9.42% HFRI Fund of Funds Composite Index 3.38% 2.89% -1.62% Net Expense Ratio:2.07%^Gross Expense Ratio:4.16% ^The advisor has contractually agreed to waive fees through January 28, 2013. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-925-7422. 9 Performance Attribution and Portfolio Changes There was a number of underlying fund changes during the past year.We eliminated two funds with multi-asset managers, Permanent Portfolio and PIMCO All Asset All Authority Fund, at the end of 2011 in order to have more control over the asset classes included in the Fund.Additionally, we sought to reduce the number of equity funds by removing small cap equity Royce Premier Fund and small- and mid-cap equity Tocqueville Select Fund.We also removed the Grizzly Short Fund, as we prefer the asymmetrical return pattern of PIMCO StocksPLUS TR Short Strategy, which invests its collateral in a total return bond strategy and therefore dampens the short equity component in times of market rallies. We added two new asset classes to the Fund during the year.In May of 2012, we initiated a position in a fund that invests in master limited partnerships (MLPs), FAMCO MLP & Energy Income Fund, which has the ability to invest across the capital structure to broaden the MLP opportunity set.Additionally, we added the PIMCO Real Return Asset Fund, which invests in longer-duration Treasury inflation-protected securities (TIPS). Our underlying managers performed very well over the trailing year period.Wasatch Emerging Markets Small Cap Fund, Stone Harbor Emerging Market Debt Fund, and Robeco Boston Partners Long/Short Equity Fund were among the top contributors to performance.Our risk parity allocation also added value.As expected, given that the S&P 500® Index was up 30.2%, the only two funds which detracted value over the trailing year were our short equity funds, Grizzly Short Fund (removed in May 2012) and PIMCO StocksPLUS TR Short Strategy. Capital Markets Review During the past year, the markets rotated between “risk-off” and “risk-on” environments.In the fourth quarter of 2011 and first quarter of 2012, the overall theme was “risk-on” as equity markets rallied sharply and lower quality bonds generated gains.Going into the fiscal year, Alpha Capital believed that capital would begin to be redeployed into other asset classes and out of U.S. Treasuries and U.S. dollars.This was seen in the fourth quarter of 2011 with equity markets rebounding off October lows.The Russell 2000® Index led the equity markets with an outstanding return of 15.47%, while the MSCI EAFE Index lagged broad equity markets with a 3.33% return.Global markets continued to rally through the start of 2012 on the reduced fears of systemic risk in Europe.The main factors were an extension of the European Central Bank’s LTRO (Long Term Refinancing Option) program and the austerity plan passed by Greek officials.Around the globe, the Bank of Japan also implemented a major quantitative easing program, while China cut bank reserve requirement rates and the U.S. Federal Reserve (Fed) purchased long-term Treasuries weekly. 10 The second quarter of 2012 was characterized by “risk off,” as investors sought safe, yield-rich securities and U.S. Treasuries at the expense of higher beta stocks and non-U.S. equities.The S&P 500® Index dropped 2.75% and international markets fared worse, with the MSCI EAFE declining 7.13% and MSCI Emerging Markets down almost 9%.However, risky assets made a comeback in the third quarter in yet another “risk on” environment despite mixed economic results.Second quarter GDP growth was revised downward to 1.3% and unemployment remained high.However, the housing market was a bright spot as it continued to show signs of improvement and corporate profits increased.In this environment, large cap U.S. equities outperformed small cap, while international markets outperformed U.S. markets. The printing of money by central banks continued unabated in the second and third quarters of 2012.In the U.S., the Fed continued the second stage of Operation Twist, purchasing $100 billion of short dated bonds and issuing long dated bonds.The Fed also announced a new program, “Open Ended Quantitative Easing,” to buy $40 billion of mortgage-backed securities (MBS) each month for an unspecified period of time.European Central Bank President Draghi announced a program to purchase unlimited sovereign debt from troubled European countries such as Spain and Italy.Meanwhile, the Bank of Japan boosted its asset purchase plan to 80 trillion Yen during the third quarter. Outlook Looking forward into 2013, Alpha Capital has a neutral view of risk taking.Austerity plans around the globe are unpopular and unsustainable.With the looming fiscal cliff, there are many unanswered questions on the political landscape for the U.S. economy.Although central banks around the world have been attempting to print their way out of debt overhang and growth problems, this is unsustainable.We believe that global capital markets will continue to exhibit choppiness in terms of volatility.There are positive signs in Europe as the European Union continues to work through its issues slowly.However, there is a long way to go before the markets will consider Europe to be stable, and we expect that the European debt crisis will continue to impact world economies.In the U.S., many consider the run-up in asset prices to be unsustainable, with the S&P 500® Index up 30% in the past year.With the Fed determined to keep rates low for the foreseeable future, investors continue to deploy capital into fixed income, and the yield on the 10-year Treasury hit a record low of 1.4% on July 25, 2012.While fixed-income is working in the current environment, bond investors will likely face significant losses as interest rates rise.At Alpha Capital, we believe that prudent investors should be seeking out alternative investments before the bond markets start to decline. Philosophically, we continue to believe that a diversified portfolio of asset classes and strategies will enable the well-positioned investor to survive the ongoing bouts of 11 market uncertainty and volatility that we are likely to see in the coming year.The Fund is constructed to give investors exposure to numerous asset classes and investment strategies, so that some managers will likely perform well to offset others who are not.Although a portfolio of 60% equities and 40% bonds has worked well recently, we firmly believe that this is unsustainable and that diversifying away from these two pillars is crucial.Currently, the Fund contains diversifiers such as MLPs and risk parity in addition to long-only and long-short equity strategies.We have been pleased with our performance over the past year and remain committed to the strategy of the Fund. Thank you for your continued confidence in Alpha Capital Funds Management. Regards, Bradley H. Alford, CFA Chief Investment Officer Opinions expressed are subject to change at any time, are not guaranteed should not be considered investment advice. Mutual fund investing involves risk.Principal loss is possible.Because the Funds are “fund of funds”, an investor will indirectly bear the principal risks of the underlying funds.The Funds will bear its share of the fees and expenses of the underlying funds.Shareholders will pay higher expenses than would be the case if making direct investments in the underlying funds.Small-and medium-capitalization companies tend to have limited liquidity and greater price volatility than large capitalization companies.Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods.These risks are greater for emerging markets.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Investments in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities.Investments in asset backed securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments.The underlying funds may engage in short sales, which could result in such a fund’s investment performance suffering if it is required to close out a short position earlier than it had intended.Because the funds invest in ETFs, they are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares.Investments in closed-end funds may trade infrequently, with small volume, which may make it difficult to buy and sell shares and the value of funds may be discounted to the value of the underlying securities.The underlying funds may concentrate assets in fewer individual holdings and the volatility of these funds may be higher than more diversified funds.Investments in commodities-related businesses may be more volatile than investments in more traditional businesses based on demand and other factors.The underlying funds may invest in derivatives which involve special risks including correlation, counterparty, liquidity, operational, accounting and tax risks.These risks, in certain cases, may be greater than the risks presented by more traditional investments. 12 Diversification does not assure a profit or protect against a loss in a declining market. References to other mutual funds should not to be interpreted as an offer of these securities. Correlation is a measure of the interdependence of two random variables. Alpha: Alpha measures risk-adjusted performance, factoring in the risk due to the specific security, rather than the overall market.A positive alpha of 1.0 means the fund has outperformed its benchmark index by 1%, adjusted for the risk taken (as measured by beta).Correspondingly, a similar negative alpha would indicate an underperformance of 1%, adjusted for risk. Beta: Beta is a quantitative measure of the volatility of a given stock, mutual fund or portfolio, relative to the overall market, usually the S&P 500.A beta of 1 indicates that the security’s price will move with the market.A beta of less than 1 means that the security will be less volatile than the market.A beta of greater than 1 indicates that the security’s price will be more volatile than the market. The HFRI Fund of Funds Composite Index is an equal-weighted index that includes both domestic and offshore fund of funds.Funds included in the index invest with multiple managers through funds or managed accounts.The fund of funds manager has discretion in choosing which strategies to invest in for the portfolio.A manager may allocate funds to numerous managers within a single strategy, or with numerous managers in multiple strategies. The S&P 500® Index is a capitalization-weighted index of the prices of 500 large-cap common stocks actively traded in the United States.The stocks included in the S&P 500 are those of large publicly held companies that trade on either of the two largest American stock market exchanges; the New York Stock Exchange and the NASDAQ. The Russell 2000® Index is a capitalization-weighted index which is a subset of the Russell 3000 Index, representing approximately 2000 of the smallest securities based on a combination of their market cap and current index membership. The Morgan Stanley Capital International Europe, Australia, Far East Index (MSCI EAFE) is a capitalization weighted benchmark of foreign common stocks.The index is an aggregate of 21 individual country indices that collectively represent many of the major developed world markets. The Morgan Stanley Capital Emerging Markets Index is a capitalization weighted benchmark of foreign common stocks.The index is an aggregate of 21 individual country indices that collectively represent many of the major emerging markets countries. You cannot invest directly in an index. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security.Please refer to the Schedule of Investments for a complete list of holdings. Investment performance reflects fee waivers and in the absence of these waivers, returns would be lower. Must be preceded or accompanied by a prospectus. Quasar Distributors, LLC, Distributor. 13 Alpha Capital Funds EXPENSE EXAMPLE at September 30, 2012 (Unaudited) Shareholders in mutual funds generally incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (4/1/12 – 9/30/12). Actual Expenses The first set of lines of the tables below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.25% per the operating expenses limitation agreement for the Alpha Defensive Growth Fund and the Alpha Opportunistic Growth Fund.Although the Funds charge no sales load or transaction fees, you may be assessed a fee for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.The Example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second set of lines of the tables below provides information about hypothetical account values and hypothetical expenses based on each Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Funds and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees.Therefore, the second set of lines of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. 14 Alpha Capital Funds EXPENSE EXAMPLE at September 30, 2012 (Unaudited), Continued Beginning Ending Expenses Paid Account Value Account Value During Period* 4/1/12 9/30/12 (4/1/12 - 9/30/12) Actual Defensive Growth Fund Opportunistic Growth Fund Hypothetical (5% return before expenses) Defensive Growth Fund Opportunistic Growth Fund * Expenses are equal to an annualized expense ratio of 1.25% for both funds, multiplied by the average account value over the period, multiplied by 183 (days in the most recent fiscal half-year)/366 days to reflect the one-half year expense. 15 Alpha Defensive Growth Fund Comparison of the change in value of a $10,000 investment in the Alpha Defensive Growth Fund – Class I Shares vs the Barclays Capital U.S. Aggregate Bond Index and the HFRI Hedge Fund of Funds Composite Index Since Average Annual Total Return: 1 Year Inception1 Alpha Defensive Growth Fund – Class I 7.13% 3.48% Barclays Capital U.S. Aggregate Bond Index 5.16% 7.06% HFRI Hedge Fund of Funds Composite Index 2.89% -1.62% Total Annual Fund Operating Expenses: Class I Shares – 4.35% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-925-7422. Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.This chart does not imply any future performance.Indices do not incur expenses and are not available for investment. The Barclays Capital U.S. Aggregate Bond Index is a broad-based index that measures the investment-grade, U.S. dollar-denominated taxable fixed income market and includes Treasury, agency, corporate, mortgage backed, asset backed and commercial mortgage backed securities. The Hedge Fund Research, Inc. (“HFRI”) Hedge Fund of Funds Composite Index is a benchmark designed to reflect hedge fund of funds industry performance by constructing equally weighted composites of over 650 constituent funds, as reported by the hedge fund managers listed within the HFR Database.The HFRI Monthly Indices are updated three times a month.The current month and the prior three months are left as estimates and are subject to change. 1The Fund commenced operations on January 31, 2011. 16 Alpha Opportunistic Growth Fund Comparison of the change in value of a $10,000 investment in the Alpha Opportunistic Growth Fund – Class I Shares vs the S&P 500® Index and the HFRI Hedge Fund of Funds Composite Index Since Average Annual Total Return: 1 Year Inception1 Alpha Opportunistic Growth Fund – Class I 9.33% 0.35% S&P 500® Index 30.20% 9.42% HFRI Hedge Fund of Funds Composite Index 2.89% -1.62% Total Annual Fund Operating Expenses: Class I Shares – 4.16% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-925-7422. Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.This chart does not imply any future performance.Indices do not incur expenses and are not available for investment. The S&P 500® Index is a capitalization-weighted unmanaged index of 500 widely traded stocks, created by Standard & Poor’s, and considered to represent the performance of the U.S. stock market in general. The Hedge Fund Research, Inc. (“HFRI”) Hedge Fund of Funds Composite Index is a benchmark designed to reflect hedge fund of funds industry performanceby constructing equally weighted composites of over 650 constituent funds, as reported by the hedge fund managers listed within the HFR Database.The HFRI Monthly Indices are updated three times a month.The current month and the prior three months are left as estimates and are subject to change. 1The Fund commenced operations on January 31, 2011. 17 Alpha Capital Funds ALLOCATION OF PORTFOLIO ASSETS – at September 30, 2012 (Unaudited) Defensive Growth Fund Opportunistic Growth Fund Percentages represent market value as a percentage of total investments. 18 Alpha Defensive Growth Fund SCHEDULE OF INVESTMENTS at September 30, 2012 Shares Value ALTERNATIVE FUNDS – 33.81% AQR Diversified Arbitrage Fund – Institutional Class $ The Arbitrage Fund – Institutional Class* BlackRock Emerging Markets Long/Short Equity Fund – Institutional Class Driehaus Active Income Fund TFS Market Neutral Fund* TOTAL ALTERNATIVE FUNDS (Cost $5,339,528) EQUITY FUNDS – 7.93% Westwood Income Opportunity Fund – Institutional Class TOTAL EQUITY FUNDS (Cost $1,197,428) EXCHANGE-TRADED FUNDS – 7.12% SPDR Gold Trust* TOTAL EXCHANGE-TRADED FUNDS (Cost $997,719) FIXED INCOME FUNDS – 51.06% Osterweis Strategic Income Fund – Institutional Class Payden Emerging Markets Bond Fund PIMCO Real Return Fund – Institutional Class RiverNorth/DoubleLine Strategic Income Fund – Institutional Class Templeton Global Bond Fund – Advisor Class TOTAL FIXED INCOME FUNDS (Cost $7,915,533) MONEY MARKET FUNDS – 0.31% Invesco STIT Liquid Assets Portfolio – Institutional Class, 0.17%+ TOTAL MONEY MARKET FUNDS (Cost $50,016) Total Investments (Cost $15,500,224) – 100.23% Liabilities in Excess of Other Assets – (0.23)% ) NET ASSETS – 100.00% $ * Non-income producing security. + Rate shown is the 7-day yield as of September 30, 2012. The accompanying notes are an integral part of these financial statements. 19 Alpha Opportunistic Growth Fund SCHEDULE OF INVESTMENTS at September 30, 2012 Shares Value ALTERNATIVE FUNDS – 54.54% AQR Risk Parity Fund– Institutional Class $ FAMCO MLP & Energy Income Fund – Institutional Class IVA Worldwide Fund – Institutional Class PIMCO Real Return Asset Fund – Institutional Class PIMCO Stockplus TR Short Strategy Fund – Institutional Class RiverNorth Core Opportunity Fund Robeco Boston Partners Long/Short Equity Fund – Institutional Class* TOTAL ALTERNATIVE FUNDS (Cost $6,305,943) EQUITY FUNDS – 26.53% Aston/River Road Independent Value Fund – Institutional Class* Wasatch Emerging Markets Small Cap Fund* The Weitz Funds – Partners III Opportunity Fund* Yacktman Focused Fund TOTAL EQUITY FUNDS (Cost $2,883,042) EXCHANGE-TRADED FUNDS – 8.54% iShares Gold Trust* TOTAL EXCHANGE-TRADED FUNDS (Cost $948,205) FIXED INCOME FUNDS – 10.17% Stone Harbor Emerging Market Debt Fund – Institutional Class TOTAL FIXED INCOME FUNDS (Cost $1,115,560) MONEY MARKET FUNDS – 0.48% Invesco STIT Liquid Assets Portfolio – Institutional Class, 0.17%+ TOTAL MONEY MARKET FUNDS (Cost $57,185) Total Investments (Cost $11,309,935) – 100.26% Liabilities in Excess of Other Assets – (0.26)% ) NET ASSETS – 100.00% $ * Non-income producing security. + Rate shown is the 7-day yield as of September 30, 2012. The accompanying notes are an integral part of these financial statements. 20 Alpha Capital Funds STATEMENTS OF ASSETS AND LIABILITIES at September 30, 2012 Alpha Defensive Alpha Opportunistic Growth Fund Growth Fund ASSETS Investments, at value (cost $15,500,224 and $11,309,935, respectively) $ $ Cash 61 Receivables: Dividends and interest 9 11 Due from Advisor (Note 4) — Prepaid expenses Total assets LIABILITIES Payables: Due to advisor — Administration and fund accounting fees Audit fees Transfer agent fees and expenses Custody fees Legal fees Pricing fees 91 Shareholder reporting Chief Compliance Officer fee Accrued other expenses Total liabilities NET ASSETS $ $ CALCULATION OF NET ASSET VALUE PER SHARE Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ Undistributed net investment income Accumulated net realized loss on investments ) ) Net unrealized appreciation on investments Net assets $ $ The accompanying notes are an integral part of these financial statements. 21 Alpha Capital Funds STATEMENTS OF OPERATIONS For the Year Ended September 30, 2012 Alpha Defensive Alpha Opportunistic Growth Fund Growth Fund INVESTMENT INCOME Income Dividends $ $ Interest Total income Expenses Advisory fees (Note 4) Administration and fund accounting fees (Note 4) Transfer agent fees and expenses (Note 4) Registration fees Audit fees Chief Compliance Officer fee (Note 4) Custody fees (Note 4) Legal fees Trustee fees Insurance expense Reports to shareholders Miscellaneous Pricing fees (Note 4) Total expenses Less: advisory fee waiver and expense reimbursement (Note 4) ) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS Net realized loss on investments ) ) Capital gain distributions from regulated investment companies Net change in unrealized depreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ $ The accompanying notes are an integral part of these financial statements. 22 Alpha Defensive Growth Fund STATEMENTS OF CHANGES IN NET ASSETS January 31, 2011* Year Ended through September 30, 2012 September 30, 2011 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized loss on investments ) ) Capital gain distributions from regulated investment companies — Net change in unrealized appreciation/(depreciation) on investments ) Net increase/(decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) — CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period — End of period $ $ Includes undistributed net investment income of $ $ (a)A summary of share transactions is as follows: January 31, 2011* Year Ended through September 30, 2012 September 30, 2011 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed ) Net increase $ $ *Commencement of operations. The accompanying notes are an integral part of these financial statements. 23 Alpha Opportunistic Growth Fund STATEMENTS OF CHANGES IN NET ASSETS January 31, 2011* Year Ended through September 30, 2012 September 30, 2011 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income/(loss) $ $ ) Net realized loss on investments ) ) Capital gain distributions from regulated investment companies Net change in unrealized appreciation/(depreciation) on investments ) Net increase/(decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) — CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period — End of period $ $ Includes undistributed net investment income of $ $ — (a)A summary of share transactions is as follows: January 31, 2011* Year Ended through September 30, 2012 September 30, 2011 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed ) ) — — Net increase $ $ *Commencement of operations. The accompanying notes are an integral part of these financial statements. 24 Alpha Defensive Growth Fund FINANCIAL HIGHLIGHTS For a share outstanding throughout the period January 31, 2011* Year Ended through September 30, 2012 September 30, 2011 Net asset value, beginning of period $ $ Income from investment operations: Net investment income/(loss)(3) Net realized and unrealized gain/ (loss) on investments ) Total from investment operations ) Less distributions: From net investment income ) — Total distributions ) — Net asset value, end of period $ $ Total return % -1.20 %(2) Ratios/supplemental data: Net assets, end of period (thousands) $ $ Ratio of expenses to average net assets: Before expense reimbursement(4) % %(1) After expense reimbursement(4) % %(1) Ratio of net investment income to average net assets: Before expense reimbursement(3) % %(1) After expense reimbursement(3) % %(1) Portfolio turnover rate % %(2) * Commencement of operations. Annualized. Not annualized. Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests.The ratio does not include net investment income of the investment companies in which the Fund invests. Does not include expenses of the investment companies in which the Fund invests. Based on average shares outstanding. The accompanying notes are an integral part of these financial statements. 25 Alpha Opportunistic Growth Fund FINANCIAL HIGHLIGHTS For a share outstanding throughout the period January 31, 2011* Year Ended through September 30, 2012 September 30, 2011 Net asset value, beginning of period $ $ Income from investment operations: Net investment income/(loss)(3) Net realized and unrealized gain/ (loss) on investments ) Total from investment operations ) Less distributions: From net investment income ) — Total distributions ) — Net asset value, end of period $ $ Total return % -8.00 %(2) Ratios/supplemental data: Net assets, end of period (thousands) $ $ Ratio of expenses to average net assets: Before expense reimbursement(4) % %(1) After expense reimbursement(4) % %(1) Ratio of net investment income to average net assets: Before expense reimbursement(3) )% )%(1) After expense reimbursement(3) % )%(1) Portfolio turnover rate % %(2) * Commencement of operations. Annualized. Not annualized. Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests.The ratio does not include net investment income of the investment companies in which the Fund invests. Does not include expenses of the investment companies in which the Fund invests. Based on average shares outstanding. The accompanying notes are an integral part of these financial statements. 26 Alpha Capital Funds NOTES TO FINANCIAL STATEMENTS at September 30, 2012 NOTE 1 – ORGANIZATION The Alpha Defensive Growth Fund and the Alpha Opportunistic Growth Fund (together, the “Funds”) are each a series of Advisors Series Trust (the “Trust”), which is registered under the Investment Company Act of 1940, as amended, as an open-end management investment company.The Funds, which are both diversified funds, began operations on January 31, 2011.The investment objective of the Defensive Growth Fund is to achieve capital preservation and the investment objective of the Opportunistic Growth Fund is to achieve long-term capital appreciation. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Funds.These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation:All investments in securities are recorded at their fair value, as described in note 3. B. Federal Income Taxes:It is the Funds’ policy to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to its shareholders.Therefore, no Federal income or excise tax provision is required. The Funds recognize the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities.Management has analyzed the Funds’ tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on the Funds’ returns filed for open tax year 2011, or expected to be taken in the Funds’ 2012 tax returns.The Funds identify their major tax jurisdictions as U.S. Federal and the state of Wisconsin; however the Funds are not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Security Transactions, Income and Distributions:Security transactions are accounted for on the trade date.Realized gains and losses on securities sold are determined on the basis of identified cost.Interest income is recorded on an accrual basis.Dividend income, income and capital gain distributions from underlying funds, and distributions to shareholders are recorded on the ex-dividend date. Each Fund is charged for those expenses that are directly attributable to the Fund, such as investment advisory, custody, and transfer agent fees. 27 Alpha Capital Funds NOTES TO FINANCIAL STATEMENTS at September 30, 2012, Continued Expenses that are not attributable to a Fund are typically allocated among the Funds in proportion to their respective net assets. The Funds distribute substantially all net investment income, if any, and net realized gains, if any, annually.The amount of dividends and distributions to shareholders from net investment income and net realized capital gains is determined in accordance with Federal income tax regulations which differ from accounting principles generally accepted in the United States of America.To the extent these book/tax differences are permanent, such amounts are reclassified within the capital accounts based on their Federal tax treatment. D. Reclassification of Capital Accounts:Accounting principles generally accepted in the United States of America require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting.These reclassifications have no effect on net assets or net asset value per share. E. Use of Estimates:The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets during the reporting period.Actual results could differ from those estimates. F. Derivatives: The Funds have adopted the financial accounting reporting rules as required by the Derivatives and Hedging Topic of the FASB Accounting Standards Codification (“FASB ASC”).The Funds are required to include enhanced disclosure that enables investors to understand how and why an entity uses derivatives, how derivatives are accounted for, and how derivative instruments affect an entity’s results of operations and financial position. During the year ended September 30, 2012, the Funds did not hold any derivative instruments. G. Events Subsequent to the Fiscal Year End: In preparing the financial statements as of September 30, 2012, management considered the impact of subsequent events for potential recognition or disclosure in the financial statements. NOTE 3 – SECURITIES VALUATION The Funds have adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for 28 Alpha Capital Funds NOTES TO FINANCIAL STATEMENTS at September 30, 2012, Continued measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Funds’ major categories of assets and liabilities measured at fair value on a recurring basis. Equity Securities:The Funds’ investments are carried at fair value.Equity securities, including exchange-traded funds, that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices.Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices.Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end mutual funds are valued at their net asset value per share, determined at the close of the New York Stock Exchange (generally 3:00 p.m. central time) on the valuation date.Most underlying fund securities are valued primarily on the basis of current market quotations or on the basis of information furnished by a pricing service.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. 29 Alpha Capital Funds NOTES TO FINANCIAL STATEMENTS at September 30, 2012, Continued Short-Term Securities:Short-term securities having a maturity of 60 days or less are valued at amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees(“Board”).These procedures consider many factors, including the type of security, size of holding, trading volume and news events.When the Fund is unable to receive an NAV from an underlying fund, shares of the underlying fund will be valued at its fair market value as determined in good faith by the Advisor and the Trust’s Valuation Committee.Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. The Board has delegated day-to-day valuation issues to a Valuation Committee which is comprised of one or more trustees and representatives from U.S. Bancorp Fund Services, LLC, the Funds’ administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available.All actions taken by the Valuation Committee are reviewed and ratified by the Board. The inputs or methodology used for valuing securities is not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ securities as September 30, 2012: Defensive Growth Fund Level 1 Level 2 Level 3 Total Alternative Funds $ $
